Citation Nr: 0117427	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  98-17 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fragment wound of the left foot.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fragment wound of the right foot.

3.  Entitlement to an initial (compensable) evaluation for a 
right calf scar. 

4.  Entitlement to an effective date, prior to February 7, 
1997 for a grant of service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to an effective date, prior to February 7, 
1997 for a grant of service connection for residuals of a 
fragment wound of the left foot.

6.  Entitlement to an effective date, prior to February 7, 
1997, for a grant of service connection for residuals of a 
fragment wound of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in January 1998, 
September 1998, and March 1999 from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the veteran an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2000).  
In his October 1998 substantive appeal to the Board (VA Form 
9), the veteran indicated his desire for a personal hearing 
before a travel Member of the Board.  His hearing request was 
noted by the RO in its August 2000 certification of appeal 
(VA Form 8).  

Due to numerous submissions by the veteran and his 
representative, as well as the resulting actions taken by the 
RO since his request for a travel Board hearing, it was 
determined that clarification was needed as to whether he 
still desired a hearing before a travel Member of the Board.  

In August 2000, the RO sent a letter seeking clarification of 
the hearing issue, with the provision that the veteran's 
failure to respond to the letter within 30 days would result 
in arrangements to have his case remanded for such a hearing.  
The record contains no evidence of a response the RO's 
letter.        

The veteran's appeal and records were transferred to the 
Board without his attendance at a hearing scheduled by the 
RO, and there is no indication of any withdrawal of the 
request for a hearing.  38 C.F.R. § 20.700, 20.702 (2000).  
Thus, a remand is required to afford the requested hearing.  
38 U.S.C.A. §§ 7105, 7107. 

Under the circumstances, the Board remands this case to the 
RO for the following action:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be scheduled to 
appear at a personal hearing before a 
travel Member of the Board sitting at the 
RO as soon as it may be feasible.  Notice 
should be sent to the veteran and his 
service representative, a copy of which 
should be associated with the claims 
file.  
The veteran should be asked to submit any 
other information, evidence, or arguments 
that may be pertinent to the appeal at 
that time.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

